United States Court of Appeals
                For the First Circuit


No. 99-1024

               UNITED STATES OF AMERICA,

                 Plaintiff, Appellee,

                          v.

                LUIS MANUEL PEÑA-LORA,

                 Defendant, Appellant,



No. 99-1236

               UNITED STATES OF AMERICA,

                 Plaintiff, Appellee,

                          v.

               JORGE LORENZO-HERNÁNDEZ,

                 Defendant, Appellant,


No. 99-1237

               UNITED STATES OF AMERICA,

                 Plaintiff, Appellee,

                          v.

                 THOMAS LORENZO-PÉREZ,

                 Defendant, Appellant,
No. 99-1238

                   UNITED STATES OF AMERICA,

                     Plaintiff, Appellee,

                              v.

                      LORENZO PEÑA-MORFE,

                     Defendant, Appellant.



        APPEALS FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF PUERTO RICO

       [Hon. Salvador E. Casellas, U.S. District Judge]



                            Before

                     Selya, Circuit Judge,

                  Cyr, Senior Circuit Judge,

                   and Stahl, Circuit Judge.



     Rafael F. Castro-Lang, with whom Graham A. Castillo and Luz
M. Rios-Rosario were on brief for appellant Lorenzo-Pérez.
     Luz M. Ríos-Rosario, with whom Rafael F. Castro-Lang and
Graham A. Castillo were on brief for appellant Peña-Morfe.
     Graham A. Castillo, with whom Rafael F. Castro-Lang and Luz
M. Ríos-Rosario were on brief for appellant Peña-Lora.
     Michael J. Cruz for appellant Lorenzo-Hernández.
     Michelle Morales, Assistant United States Attorney, with
whom Guillermo Gil, United States Attorney, and Jorge E. Vega-
Pacheco, Assistant United States Attorney, were on brief for
appellee.




                               3
September 1, 2000




        4
          CYR, Senior Circuit Judge.     Appellants challenge the

convictions and sentences imposed for their respective roles in

an armed hostage-taking which took place in the District of

Puerto Rico in 1997.    For the most part, but see infra Sections

II.A.2.b & II.D, their appeals fail.

                                  I

                            BACKGROUND

          On August 17, 1997, appellant Peña-Morfe and a person

called “Charlie” abducted Richardson Leo Mieses-Pimentel at

gunpoint as he was leaving the Chris Café, a place of business

owned by his family.      The abductors placed a hood over the

victim’s head, handcuffed him, and transported him to a private

residence, where he was interrogated regarding his family’s

financial resources, then informed that his abductors intended

to demand a $500,000 ransom from the family.        Throughout the

ensuing   ten-day   captivity,   Mieses-Pimentel   was   continually

blindfolded, forcibly restrained (i.e., handcuffed in a bathtub

or chained to a bed), and repeatedly threatened with death.

Following three days of captivity at the initial site, during

which the captors unsuccessfully phoned Mieses-Pimentel’s family

to negotiate a ransom, another accomplice — Santiago Acosta-

Molina — was recruited and Mieses-Pimentel was relocated at

nighttime to the Acosta-Molina residence.


                                  5
            During the ensuing captivity, Acosta-Molina observed

Peña-Morfe, Lorenzo-Pérez and Peña-Lora toting various weapons,

including    revolvers,       while    placing    phone    calls   to   Mieses-

Pimentel’s family.          At one point, Lorenzo-Pérez threatened the

newly     recruited         accomplice,      Acosta-Molina,    with     an   UZI

submachine gun, which he referred to as “The Silencer” used “for

the people who talk.”         Throughout this period of captivity, the

three defendants repeatedly assaulted Acosta-Molina with blows

to the face and chest.

            Three days later, at Acosta-Molina’s insistence, the

original captors relocated Mieses-Pimentel to a residence in

Barrio Obrero, informing him that he was being taken to the

place where he would be killed.                 Upon arrival at this third

residence,    Mieses-Pimentel         was    handcuffed,   blindfolded,      and

chained to a bed in a rear bedroom.

            At about the same time, an INS agent recognized Peña-

Morfe’s voice from an FBI tape of a ransom call to the victim’s

family.     After arranging a meeting with Peña-Morfe, the INS

agent      placed     him   under     arrest.     Peña-Morfe   admitted      his

participation in the abduction and led the FBI to the third

residence, where Mieses-Pimentel was being held hostage.

            An FBI SWAT team surrounded the residence, demanding

that its occupants surrender.               At this point in time — having


                                         6
been relieved of the blindfold and handcuffs by his captors —

Mieses-Pimentel saw someone running toward the rear of the

residence carrying firearms (including a machinegun).         Then he

was escorted to a different room at the rear of the residence,

where he remained in the custody of appellant Lorenzo-Hernández,

Raimary Lavandier (who was carrying a baby), and a male youth

whose identity was not disclosed at trial.

            Ultimately, Raimary Lavandier and the unidentified male

youth    abandoned   Mieses-Pimentel,   exited   the   residence,   and

submitted to arrest by the FBI.       A subsequent search disclosed

two revolvers and an UZI machinegun secreted in the backyard of

the residence.

            The four appellants, as well as Acosta-Molina and

Lavandier, were indicted for conspiring to commit a hostage-

taking for ransom (Count 1), see 18 U.S.C. § 1203 (a), and for

aiding and abetting the hostage-taking (Count 2), see id. & § 2.1


     1  The statute provides:

            [W]hoever, whether inside or outside the
            United   States,  seizes   or  detains   and
            threatens to kill, to injure, or to continue
            to detain another person in order to compel
            a   third    person   or    a   governmental
            organization to do or abstain from doing any
            act as an explicit or implicit condition for
            the release of the person detained, or
            attempts or conspires to do so, shall be
            punished by imprisonment for any term of
            years or for life and, if the death of any

                                  7
Peña-Morfe and Lorenzo-Pérez jointly were charged with using or

carrying firearms during and in relation to a crime of violence

(viz.,   the   hostage-taking)   (Count   3).    See   18   U.S.C.   §

924(c)(1).2 Finally, Peña-Morfe, Lorenzo-Hernández, and Lorenzo-

Pérez were jointly charged, in Count 4, with using or carrying

three weapons:    two .357 revolvers and an Israeli semiautomatic

9 mm UZI.      See id. § 924(c)(1) & (2).       Pursuant to a plea



            person results, shall be punished by death
            or life imprisonment.

18 U.S.C. § 1203(a).
    2The statute provides, in pertinent part:

            [A]ny person who, during and in relation to
            any crime of violence or drug trafficking
            crime (including a crime of violence or drug
            trafficking crime that provides for an
            enhanced punishment if committed by the use
            of a deadly or dangerous weapon or device)
            for which the person may be prosecuted in a
            court of the United States, uses or carries
            a firearm, or who, in furtherance of any
            such crime, possesses a firearm, shall, in
            addition to the punishment provided for such
            crime of violence or drug trafficking crime
            . . . be sentenced to a term of imprisonment
            of not less than 5 years . . . . If the
            firearm possessed by a person convicted of a
            violation of this subsection . . . is a
            machinegun or a destructive device, or is
            equipped with a firearm silencer or firearm
            muffler, the person shall be sentenced to a
            term of imprisonment of not less than 30
            years.

18 U.S.C. § 924(c).

                                 8
agreement with the government, Acosta-Molina was required to

testify against appellants at trial.

            A superseding indictment modified the firearm counts

as follows:       Count 4 charged Peña-Lora with using or carrying a

firearm; Count 5 charged Lorenzo-Hernández and Lorenzo-Pérez

with using or carrying firearms, “specifically a fully-automatic

9    millimeter    UZI,   serial    number    UP00514,    as    defined    in   18

U.S.C., Section 921(a)(23) and 26 U.S.C., Section 845(b), a

Ruger .357 revolver, serial number 153191995, and a Smith &

Wesson .357 revolver, serial number 90922c-19"; Count 6 charged

Raimary Lavandier with failing to report and/or concealing a

federal crime.       See 18 U.S.C. § 4.

            After Acosta-Molina and Mieses-Pimentel testified for

the government at trial, guilty verdicts were returned against

each    defendant    on   every     count    charged     in    the   superseding

indictment.       Following sentencing, Peña-Morfe, Lorenzo-Pérez,

Lorenzo-Hernández, and Peña-Lora filed timely notices of appeal

from their respective convictions and sentences.

                                       II

                                   DISCUSSION

A.     Sufficiency of the Evidence

            Appellants     claim    the     government    failed     to   present

sufficient evidence to establish either the hostage-taking or


                                       9
firearms counts.       See Fed. R. Crim. P. 29; supra notes 1 & 2.

We must affirm the jury verdicts unless the evidence and all

reasonable inferences, viewed in the light most favorable to the

government’s case, would not enable a rational jury to find each

element of the charged offenses beyond a reasonable doubt, see

United States v. Hughes, 211 F.3d 676, 681 (1st Cir. 2000), even

though the prosecution may not have “‘present[ed] evidence that

preclude[d]    every     reasonable        hypothesis   inconsistent     with

guilt.’”    Id. (citation omitted).

       1. Peña-Morfe, Lorenzo-Pérez and Peña-Lora

            Peña-Morfe, Lorenzo-Pérez and Peña-Lora acknowledge

that    cooperating    defendant    Acosta-Molina       presented    graphic

eyewitness testimony unambiguously identifying and implicating

each of them in the hostage-taking.              Moreover, Acosta-Molina

unambiguously linked each to the use or carrying of the various

firearms.     Accordingly, these three defendants are limited to

the familiar appellate refrain that their trial jury rationally

could not have credited the testimony given by Acosta-Molina

since he had every incentive to prevaricate in order to gain

favorable    treatment    from     the     government   because     he   is   a

confessed hostage-taker himself.

            With rare exceptions, it is the jury — rather than an

appellate court — which must assess witness credibility.                  See


                                      10
United States v. Cruz, 156 F.3d 22, 27 (1st Cir. 1998), cert.

denied, 526 U.S. 1124 (1999).                     “‘[A] conviction based solely

upon       the   uncorroborated          testimony      of    an    accomplice      can    be

upheld, as long as the jury is properly instructed and the

testimony is not incredible as a matter of law.’”                          United States

v. LiCausi, 167 F.3d 36, 47 (1st Cir.) (citation omitted), cert.

denied, 120 S. Ct. 79 (1999).

                 Additionally, Acosta-Molina was subjected to vigorous

cross-examination and the government acknowledged in its closing

argument that he was a confessed hostage-taker, thus emphasizing

that the jury must carefully weigh his credibility.                                 See id.

(“[A]n       accomplice      is    qualified       to   testify       as     long   as    any

agreements he has made with the government are presented to the

jury       and   the   judge      gave    complete      and    correct       instructions

detailing the special care the jury should take in assessing the

testimony.") (internal quotation marks and citations omitted).3

                 Moreover,     the   government         also       adduced    independent

evidence         corroborating       the     Acosta-Molina           testimony.           For

instance, an INS agent recognized Peña-Morfe’s voice from the



       3
     The district court correctly instructed the jury that
Acosta-Molina was “providing evidence under a plea and
cooperation agreement with the government . . . [and] [w]hile
some people in this position are entirely truthful when
testifying, you should consider the testimony of these persons
with particular caution.”

                                             11
tapes made of the ransom calls, which were played for the jury

at trial.    See United States v. Flores-Rivera, 56 F.3d 319, 324

(1st Cir. 1995).    The agent also took           Peña-Morfe’s post-arrest

confession, after which Peña-Morfe led the FBI to the residence

where Mieses-Pimentel was being held.                On another tape, an

abductor was referred to as “Luis” — the first name of defendant

Peña-Lora.       Similarly,   Mieses-Pimentel         testified   that   he

overheard one of his captors become extremely upset when a

cohort inadvertently referred to him as “Luis,” rather than by

his alias.

            Accordingly, the sufficiency challenges relating to the

hostage-taking     and   firearms        counts     against   these   three

appellants fail.




                                    12
       2.        Lorenzo-Hernández

                 The     sufficiency         challenges     asserted      by     Lorenzo-

Hernández are more problematic for the government.4                        Although he

concedes that the government established that he was in the

house       on    the    morning       the    FBI   rescued   Mieses-Pimentel,          he

maintains         that    his    actions      proved     nothing   more     than   “mere

presence”         at    the   scene     of    the   crime,    rather      than    knowing

participation in the abduction.                     See, e.g., United States v.

Cruz-Paulino, 61 F.3d 986, 1001 (1st Cir. 1995) (noting that

“mere presence” at crime scene normally is insufficient to

establish         knowing       participation       in    offense).       Accordingly,

Lorenzo-Hernández contends that the jury rationally could not

have       inferred      from    the    available      evidence    that    he    had   the

requisite specific intent to commit either the hostage-taking or

the firearm offenses.              See id.




       4
     Although Acosta-Molina actually participated in the
hostage-taking with the three other appellants, he did not
implicate Lorenzo-Hernández, whom he did not meet until after
his arrest.     In rejecting Lorenzo-Hernández’s motion for
judgment of acquittal, the district court downplayed this fact,
however, because Lorenzo-Hernández’s alleged role in the
conspiracy did not commence until after Mieses-Pimentel had been
relocated from the Acosta-Molina residence. Nonetheless, it is
significant that Acosta-Molina testified that he had visited the
third residence after Mieses-Pimentel was taken there. Acosta-
Molina testified that he met Peña-Morfe and others there, but
made no mention of Lorenzo-Hernández.

                                               13
            A close review of the entire trial record discloses:

(a)     ample      evidence        that     Lorenzo-Hernández       intended   to

participate in the hostage-taking; and (b) insufficient evidence

for the firearm conviction under Count 5.

            a.     The Evidence

            The entire case against Lorenzo-Hernández rests on

Mieses-Pimentel’s eyewitness testimony concerning the events on

the final morning of his captivity, after the FBI had surrounded

the   third      residence    at    which       he   had   been   held   hostage.

Accordingly,      we   scrutinize         the   trial   testimony   provided   by

Mieses-Pimentel.

            Government counsel asked Mieses-Pimentel who had been

present during his three-day captivity at the third residence.

Mieses-Pimentel responded that he had heard the voices of a

female, a baby, and “two male[s].”                   During that time, Mieses-

Pimentel was continuously blindfolded and chained to a bed in

the rear of the house.         These same “two male[s]” — though not

the female — had come into the bedroom on a regular basis

throughout his captivity, to bring food and escort him to the

bathroom.

            On the morning the FBI surrounded the house and called

for its occupants to surrender, one of these two males (we shall

refer to him as “Male A”) hurriedly entered the rear bedroom,


                                           14
told Mieses-Pimentel to be silent, removed his blindfold and

handcuffs, then relocated him to another room at the rear of the

house.

           At trial, Mieses-Pimentel perfunctorily described Male

A as “a younger guy with a dark complexion.”      Government counsel

then   asked   Mieses-Pimentel:    “What   else   did   [you]   see?”   —

presumably, when Mieses-Pimentel reached the other room at the

rear of the residence.      To which Mieses-Pimentel responded:

“the other person, he was a young guy” (Male B?), the female,

and the baby.      Government counsel then asked Mieses-Pimentel

whether he could identify “any of these people in the courtroom

today.” Whereupon Mieses-Pimentel pointed out Raimary Lavandier

and “the person sitting next to her,” whom government counsel

identified as Lorenzo-Hernández.

           The ensuing testimony from Mieses-Pimentel exhibits a

glaring inconsistency, however.        When asked what “the other

individual that you have identified sitting next to [Raimary

Lavandier]” — viz., in the courtroom, i.e., Lorenzo-Hernández —

had done once Mieses-Pimentel had been relieved of the blindfold

and handcuffs, Mieses-Pimentel replied:       “He was the one that

took me to the back room and told me to sit down and to act like

I was one of them.”




                                  15
         At first blush, the quoted testimony suggests that

Lorenzo-Hernández was Male A, identified earlier by Mieses-

Pimentel, see supra, as the only individual who had entered the

rear bedroom after the FBI arrived.     However, when government

counsel asked Mieses-Pimentel whether the individual who had

removed the blindfold    was present in the courtroom, Mieses-

Pimentel responded:     “[n]o,” notwithstanding the fact that he

had testified earlier that a single individual — i.e., Male A —

had removed both his blindfold and the handcuffs, then escorted

him from the rear bedroom to a different room in the rear of the

residence.

         Rather than resolving this testimonial discrepancy,

however, government counsel asked Mieses-Pimentel to describe

the scene he encountered upon arriving in the other room at the

rear of the residence.    Mieses-Pimentel responded that the four

persons who were in the room with him were “real nervous,” and

the “girl” (viz., Lavandier) started to cry.    “The other person

that is not here today . . . got up and ran outside the room,”

followed shortly thereafter by the woman carrying the baby.

(Emphasis added.)   “The other person who was sitting next to her

[viz., in the rear room, i.e., Lorenzo-Hernández] . . . ask[ed]

[Mieses-Pimentel] not to move around too much in case the FBI

came inside they would think he was looking for a gun and shoot


                                16
us right there.”     Lorenzo-Hernández then “got up and ran outside

and . . . left [Mieses-Pimentel] sitting there by [himself].”

          When government counsel asked whether Mieses-Pimentel

had seen any weapons “[a]fter the blindfold was removed[,]” he

answered: “Yes, before they took me in the room [i.e., the rear

room to which he was relocated] I saw the other person.           He was

running towards the back of the house and carrying some weapons

in his hands.”      (Emphasis added.)     Mieses-Pimentel identified

these weapons as “a small machine gun” and the two firearms used

to abduct him from the Chris Café.

          With respect to the sufficiency challenges to the

Lorenzo-Hernández convictions on the hostage-taking counts, see

18   U.S.C.   §   1203(a),   the   government   touts   three   items   of

supportive evidence:         the Mieses-Pimentel testimony that (1)

Lorenzo-Hernández was one of the “males” who regularly brought

him food in the rear bedroom during the three-day captivity at

the third residence; (2) Mieses-Pimentel saw Lorenzo-Hernández

running with the weapons toward the rear of the house on that

morning, after the blindfold had been removed from Mieses-

Pimentel; and (3) Lorenzo-Hernández was the person who had

removed the blindfold and the handcuffs, escorted him from the

rear bedroom to the other rear room, and told him to act like

one of them.


                                    17
         b.    Count 5:   Carrying Firearms

         In relation to the Count 5 conviction for carrying

firearms, see 18 U.S.C. § 924(c), the government relies on the

trial testimony that Mieses-Pimentel saw Lorenzo-Hernández run

with the weapons toward the rear of the house, whereas Lorenzo-

Hernández claims that Mieses-Pimentel never identified “who that

person was.”   As the record reflects that Lorenzo-Hernández

failed to preserve this claim in the district court,5 we review

the present challenge to the sufficiency of the evidence only

for plain error, see United States v. Upham, 168 F.3d 532, 537

(1st Cir. 1999) (“Sufficiency of the evidence objections are

waived, if not made below . . . .”).       Moreover, we will not

reverse unless the conviction under Count 5 would result in a

“clear and gross injustice.” United States v. Bello-Perez, 977

F.2d 664, 668 (1st Cir. 1992);      see   Upham, 168 F.3d at 537

(noting that the Olano plain-error test envisions clear showings



    5Lorenzo-Hernández’s trial counsel advanced differing
theories in the Rule 29 motion than in his closing argument.
See United States v. Dandy, 998 F.2d 1344, 1356-57 (6th Cir.
1993) (“Although specificity of grounds is not required in a
Rule 29 motion, where a Rule 29 motion is made on specific
grounds, all grounds not specified are waived.”). In fashioning
his “mere presence” defense, counsel allowed that Mieses-
Pimentel did identify his client as “the other person” running
towards the rear of the house with the weapons, see infra, but
contended that Mieses-Pimentel’s testimony was not credible
because, inter alia, no law enforcement officer had seen anyone
leave the residence and conceal guns in the backyard.

                               18
that       the       evidence    was    obviously       insufficient       and    seriously

affected the defendant’s substantial rights, as well as the

fairness or integrity of the trial process) (citing United

States v. Olano, 507 U.S. 725, 732-33 (1993)); see also United

States          v.    Todosijevic,      161     F.3d    479,    482    (7th      Cir.   1998)

(“‘[R]equirements               for    plain    error    are    met    with      respect   to

sufficiency of the evidence claims ‘if the record is devoid of

evidence pointing to guilt, or if the evidence on a key element

was so tenuous that a conviction would be shocking.’”) (citation

omitted).

                 Notwithstanding the highly deferential standard of

review, the conviction against Lorenzo-Hernández under Count 5

must be set aside.                The case against Lorenzo-Hernández under

Count       5    depended       entirely       upon    the   identification         Mieses-

Pimentel made of the person he saw carrying weapons shortly

after       law       enforcement       officers        arrived       on   the    premises.

Contrary to the government’s contention, Mieses-Pimentel did not

identify Lorenzo-Hernández as the person whom he saw carrying

firearms         on    that     occasion.6       Rather,       on   direct       examination


       6
      The government acknowledges that it adduced no evidence
that Lorenzo-Hernández ever “used” these firearms. See Bailey v.
United States, 516 U.S. 137, 143 (1995) (“using” element under
§ 924(c) contemplates proof that particular defendant “actively
employed” weapon). Thus, it relied exclusively on the theory
that Lorenzo-Hernández “carried” or transported the weapons on
this occasion. See United States v. Cleveland, 106 F.3d 1056,

                                                19
Mieses-Pimentel        referred    to   the   gun-carrier     as   “the   other

person,” and on cross-examination simply as “someone.”

            We cannot reliably determine, within the context of the

Mieses-Pimentel testimony, whether the term “the other person”

adverted to Lorenzo-Hernández or to the second unidentified male

youth who was in the house on the morning in question, but not

in the courtroom during the trial testimony given by Mieses-

Pimentel.7    Since Mieses-Pimentel, in his immediately preceding

testimony,    twice      used   the     phrase   “other   person,”    plainly

referring    to    a   different    individual    on   each   occasion,     the

following question — critical to the government’s case — went

unanswered:       the person “[o]ther” than whom?         We explain.

            First, Mieses-Pimentel testified that “[t]he other

person who is not here [in the courtroom] today” — i.e., plainly

someone other than Lorenzo-Hernández – “had been the first to

run out of the rear room and surrender to the FBI. . . .”

Second, he stated that “the other person who was sitting next to

[the female and baby] . . . [who] ask[ed] him not to move around

too much” was the last to leave the room, leaving Mieses-



1066-67 (1st Cir. 1997) (aff’d, 524 U.S. 125 (1998) (“carrying”
element of § 924(c) is satisfied by proof that defendant
transported firearm either in a vehicle or on person).
     7
     The record suggests, however, that the unidentified second
male was an unindicted minor.

                                        20
Pimentel by himself.         Therefore, the latter person had to have

been Lorenzo-Hernández, because only he could have been present

both at the time of the FBI raid and during the trial testimony

given by Mieses-Pimentel.

            Consequently, we can discern no rational means by which

the trial jury could have determined, beyond a reasonable doubt,

whether the “other person,” whom Mieses-Pimentel testified to

having   seen     carrying       the   firearms      toward       the    rear   of   the

residence where Mieses-Pimentel was being held hostage, was

Lorenzo-Hernández or the unidentified male minor.

            The    latent        inconsistency       in     the     Mieses-Pimentel

testimony    —    as   to   whether     one   or     two    persons       removed    the

blindfold and escorted him from the rear bedroom — undermines

the jury verdict on Count 5 as well.                   If (as Mieses-Pimentel

initially testified) Male A came into the rear bedroom, told

Mieses-Pimentel        to   be    quiet,      took    off    the        blindfold    and

handcuffs, and escorted Mieses-Pimentel to another room in the

rear of the house, and if (as Mieses-Pimentel later testified)

Lorenzo-Hernández was the person who escorted him from the rear

bedroom to the other room in the rear of the residence, then it

would appear highly implausible, if not physically impossible,

that Lorenzo-Hernández was also the gun carrier described in the

trial testimony given by Mieses-Pimentel.                          This is because


                                         21
Mieses-Pimentel saw the gun carrier just after his blindfold had

been removed, but before Mieses-Pimentel was escorted to the

other room in the rear of the residence.

            Accordingly, the evidence strongly suggests that Male

B — rather than Lorenzo-Hernández — was the “other person” whom

Mieses-Pimentel observed carrying the weapons     while Lorenzo-

Hernández simultaneously relocated Mieses-Pimentel to another

room in the rear of the residence.      Moreover, the government

invited these testimonial inconsistencies from Mieses-Pimentel,

and absent any follow-up clarification by government counsel the

jury plainly lacked a rational foundation for determining which

version of these critical events was to be credited.   See United

States v. Morillo, 158 F.3d 18, 22 (1st Cir. 1998) (“If the

evidence viewed in the light most favorable to the verdict gives

equal or nearly equal circumstantial support to a theory of

guilt and a theory of innocence of the crime charged, [we] must

reverse the conviction.      This is so because . . . where an

equal or nearly equal theory of guilt and a theory of innocence

is supported by the evidence viewed in the light most favorable

to the prosecution, a reasonable jury must necessarily entertain

a reasonable doubt.”) (internal quotation marks and citations

omitted).    Given the state of the trial record, therefore, the




                                22
jury determination as to the identity of the gun carrier can

only have been based on sheer speculation.

            Although the trial participants assumed throughout that

Mieses-Pimentel positively identified Lorenzo-Hernández as the

gun-toter, the record is totally “devoid of evidence pointing to

[Lorenzo-Hernández’s] guilt [on Count 5],” and the government’s

“‘evidence    on   [that]   key    element   was    so   tenuous   that   a

conviction would be shocking.’” Todosijevic, 161 F.3d 479, 482

(citation    omitted). 8     Nor    can   these    deficiencies    in   the

government’s “linchpin” evidence be considered inconsequential,


    8We note as well that customary appellate review and plain-
error review of “sufficiency” challenges differ only negligibly
where the failure of proof on an essential element of the
offense is total. See United States v. Dawlett, 787 F.2d 771,
775 (1st Cir. 1986) ("’It is the imperative duty of a court to
see that all the elements of [a] crime are proved, or at least
that testimony is offered which justifies a jury finding those
elements.’ In this instance the insufficiency of the evidence
mandates reversal since plain error has been committed in an
area so vital to the defendant. Surely our concept of justice
is violated when a man is convicted of a crime he did not
commit.”) (citation omitted); United States v. Spinner, 152 F.3d
950, 956 (D.C. Cir. 1998) (finding plain error despite
unpreserved sufficiency challenge, since “[i]t would be a
manifest miscarriage of justice to let a conviction stand
[where] the government failed to present any evidence on an
essential element of the crime”); Beckett v. United States, 379
F.2d 863, 864 (9th Cir. 1967) (finding plain error despite
defendant’s waiver of sufficiency challenge where "there was no
proof of one of the essential elements [of the charged
offense]"); accord United States v. Meadows, 91 F.3d 851, 855
n.6 (7th Cir. 1996) (noting, in dicta, that “a complete lack of
any evidence of one of the essential elements of a crime is not
only insufficient evidence, but too little evidence to avoid a
manifest miscarriage of justice”).

                                    23
since the section 924(c)(1) conviction exposed Lorenzo-Hernández

to a mandatory thirty-year prison term, see supra note 2, nearly

trebling the eleven-year sentence imposed for his hostage-taking

convictions under Counts 1 and 2.   As the conviction under Count

5 constituted plain error, it may not stand.




                              24
         c.   The Hostage-taking Counts

         The sufficiency challenge under the hostage-taking

counts poses a more formidable hurdle for Lorenzo-Hernández.

Although there was insufficient evidence that he toted a weapon,

the record clearly reflects that the jury acted well within its

prerogative in finding that Lorenzo-Hernández was not “merely

present” at the hostage-scene, but knowingly participated in the

related conspiracy.

         Mieses-Pimentel was held hostage for three days at the

third residence, where he remained blindfolded and chained,

which meant that two males had to bring his meals and respond to

his “scream[s]” to use the bathroom.9     Yet more importantly,

Mieses-Pimentel testified that the same two males attended him

throughout his captivity at the third residence.   Furthermore,

he not only identified Lorenzo-Hernández as one of the two males

remaining at the third residence on the final morning, but gave

no indication whatsoever that any other male resided continually

in the third residence.




    9 Mieses-Pimentel also testified that Lorenzo-Hernández gave
him what the jury may have construed as an order. That is, when
Lorenzo-Hernández and Mieses-Pimentel were left alone in the
rear room after Raimary Lavandier and the second male fled the
house, Lorenzo-Hernández told Mieses-Pimentel not to move around
“in case the FBI came inside they would think he was looking for
a gun and shoot us right there.”

                              25
             The circumstantial evidence thus strongly supported a

reasonable inference that Lorenzo-Hernández was not only a long-

term resident, but one of the two males residing in the house

throughout Mieses-Pimentel’s captivity, and that he participated

in the hostage-taking, at the very least as the victim’s guard

and attendant.        See, e.g., United States v. Echeverri, 982 F.2d

675, 678 (1st Cir. 1993) (rejecting “mere presence” defense, as

criminal activity took place in defendant’s residence, where he

enjoyed “dominion and control”); United States v. Lopez, 944

F.2d   33,   39     (1st    Cir.   1991)   (same);   cf.   United   States   v.

Batista-Polanco, 927 F.2d 14, 18 (1st Cir. 1991) (“[I]t runs

counter      to     human    experience     to   suppose     that    criminal

conspirators would welcome innocent nonparticipants as witnesses

to their crimes.").

                  Therefore, in light of all the record evidence, the

verdicts against Lorenzo-Hernández on Counts 1 and 2 must be

affirmed, while the conviction under Count 5 must be vacated.

B.     Failure to Employ Special Verdict Form for Count 5

             Lorenzo-Pérez contends that the district court erred

in failing to provide a special verdict form in relation to

Count 5 — charging that he used and carried firearms (viz., a 9

mm UZI, Ruger .367 revolver, and Smith & Wesson .357 revolver)

during the kidnaping — which would have required the jury to


                                       26
indicate     precisely     which    of   the    three      weapons   he    used    or

carried.10       The district court later sentenced Lorenzo-Pérez to

a consecutive thirty-year prison term under Count 5, on the

understanding that the jury must necessarily have been satisfied

that he used or carried the UZI (i.e., a “machinegun”), whereas

his use of the two revolvers (i.e., mere “firearm[s]”) would

have resulted in only a five-year prison-term enhancement.                        See

18   U.S.C.      §   924(c)(1);    supra      note   2   (describing      pertinent

sentencing enhancements).

             As it was never raised below, we review the present

claim      for    plain   error,    employing        the    four-step       inquiry

prescribed in Olano.       See United States v. Hernandez-Albino, 177

F.3d 33, 37-38 (1st Cir. 1999) (citing United States v. Olano,

507 U.S. 725, 732-33 (1993)):

             First, an error must have been committed.
             Second, the error must be plain or obvious.
             Third, the plain error must “affect[]
             substantial rights,” which generally means
             that it must have been prejudicial. Finally,
             because Rule 52(b) is discretionary, we must
             be convinced that the error “‘seriously
             affect[s] the fairness, integrity or public
             reputation of judicial proceedings.’”

Id. (citations omitted).




      10
      Although Lorenzo-Hernández raises the same claim in his
brief, our vacatur of his conviction under Count 5 moots the
claim, see supra Section II.A.2.b.

                                         27
                Lorenzo-Pérez predicates the present claim on United

States     v.    Melvin,   27   F.3d   710   (1st   Cir.   1994),       where   the

defendants were jointly charged under section 924(c)(1) with

using or carrying six weapons, some of which were “firearms,”

whereas others were “machineguns” implicating the thirty-year

prison term.         The defendants unsuccessfully sought a special

verdict form which would have required the jury to specify which

of   the   weapons     the   individual      defendants    used    or    carried.

Instead, the district court instructed the jury that though the

firearm count listed the six weapons conjunctively, rather than

disjunctively, thereby apparently permitting the jury to convict

only if it were to find that the defendants had used all six

weapons, the jury should read the “and” as “or,” and could

convict each defendant if it were to find that each had used or

carried “any one firearm” listed.             See id. at 713-14.         The jury

returned a general verdict finding defendants guilty under Count

5.

                At sentencing, the government urged the district court

to impose the enhanced thirty-year prison term.                   Acknowledging

that it could not divine from the general verdict form whether

the jury had found that any defendant had used a “machinegun,”

the district court declined.              We affirmed.       See id. at 715

“([T]he court’s instruction explicitly permitted the jury . . .


                                        28
[to] suspend[] their deliberations on the use of firearms once

they    concluded   that   these   experienced    criminals    must   have

carried at least a single gun . . . .”).         Nonetheless, Melvin is

unavailing to Lorenzo-Pérez, since the claim of error was duly

preserved in Melvin, whereas the present claim must be reviewed

for “plain error” in accordance with Olano, supra.

           Furthermore, unlike the district court in Melvin, the

district court below did not instruct the jury to read “and” as

“or.”    Instead, the indictment in the present case emphatically

phrased Count 5 in the conjunctive (i.e., “using and carrying

firearms, specifically, a 9 mm UZI,. . . a Ruger .367 revolver,

. . . and a Smith & Wesson .357 revolver”) (emphasis added).

Accordingly, the district court correctly instructed the jury

that there are two elements in subsection 924(c):               (i) each

defendant committed a crime of violence (i.e., the hostage-

taking), and (ii) “during and in relation to the commission of

that crime, the defendant knowingly used or carried a firearm.”

(Emphasis added.)

           Lorenzo-Pérez nevertheless insists that the jury charge

given    below   necessarily   overrode   the    explicit     conjunctive

phrasing utilized in Count 5.        We do not agree.       Instead, the

challenged instruction clearly informed the jury that it could

not convict any defendant under Count 5 if it were to find that


                                    29
the defendant neither used nor carried              any weapon.        As the

instruction accurately defined the applicable law, the present

claim of error fails.

             Lorenzo-Pérez suggests that other language in Melvin

mandates     special   verdict   forms    in    these     cases;    thus,    the

omission must be considered “obvious.”            On the contrary, Melvin

simply rejected the government’s contention that our decisions

severely     circumscribe   recourse     to    special    verdict    forms    in

criminal cases.    Moreover, we noted that the district courts are

vested with discretion to employ special verdict forms in these

cases — i.e., where a section 924(c) count lists both a regular

“firearm” and a “machinegun.”       See Melvin, 27 F.3d at 716 n.10.

The   term   “discretionary”     rationally      cannot    be   redefined     as

“mandatory.”     Thus, although Melvin vests district courts with

the requisite discretion, Lorenzo-Pérez failed to request a

special verdict form, thereby forfeiting any opportunity to

satisfy the first two Olano criteria.

             Furthermore, the evidence overwhelmingly demonstrated

that Lorenzo-Pérez used or carried the UZI.                     For instance,

Acosta-Molina testified that Lorenzo-Pérez threatened him with

the UZI, calling it “The Silencer” for “people who talk.”                    The

UZI was recovered after Mieses-Pimentel had been rescued.               Since

the jury — even assuming it had been provided with a special


                                    30
verdict form — undoubtedly would have found that Lorenzo-Pérez

used or carried the UZI during the Mieses-Pimentel hostage-

taking, any possible error in failing to provide a special

verdict form on Count 5 would not have ”’seriously affect[ed]

the fairness, integrity or public reputation of [these] judicial

proceedings.’”      Hernandez-Albino, 177 F.3d at 38 (citations

omitted); see, e.g., United States v. Edgar, 82 F.3d 489, 510

n.15 (1st Cir. 1996) (finding no “plain error,” in view of

“strong evidence of guilt,” even though an element of the crime

was not made known to the jury).

           Next, Lorenzo-Hernández raises the distinct, though

related, claim that the district court erred in failing to

define the term “machinegun,” as used in subsection 924(c), so

as to enable the jury to determine whether the UZI qualified.

Cf. supra note 10.       Following oral argument before this court,

the    United   States   Supreme    Court   held    that   the   statutory

sentencing enhancement for using or possessing a machinegun is

an element of the offense, for determination by the jury, rather

than   simply   a   sentencing     factor   for    determination   by   the

district court.     Castillo v. United States, __          U.S. __, 120 S.

Ct. 2090, 2092 (2000).       Although Lorenzo-Pérez has not raised

this claim in his appellate brief, he did note Castillo in an

informative motion.


                                     31
            We reject the resort to Castillo for several reasons,

see Fed. R. App. Proc. 28(j), even assuming Lorenzo-Pérez may

claim any benefit conferred by Castillo.                      See United States v.

Randazzo,      80   F.3d   623,    631    (1st         Cir.     1996)    (generally,

appellants entitled to apply law prevailing at time of appeal,

rather than time of trial).          Plain-error review applies to the

present claim, even though the prevailing practice in the First

Circuit at the time of the trial in the instant case was to

treat   the    “machinegun”       issue       as   a     sentencing      factor    for

resolution by the district court, rather than an element of the

offense for jury determination.               See Johnson v. United States,

520 U.S. 461, 467-68 (1997).

            In all events, Melvin explicitly left open the distinct

question now raised by Lorenzo-Pérez, as to whether “the 30-year

sentence could not be imposed because the jury had not been

asked to decide whether those firearms were, in fact, automatic

weapons.”       Melvin, 27 F.3d at 715, n.9.                      Thus, it cannot

seriously be contended that it necessarily would have been

futile for Lorenzo-Pérez to assert the same claim at trial.

            Moreover, even if we were to assume, arguendo, that the

failure   to    instruct    the    jury       on   the    meaning       of   the   term

“machinegun” overcame the first two Olano criteria, the Castillo

claim advanced by Lorenzo-Pérez nevertheless falters on the


                                         32
fourth Olano criterion.        Absent a “miscarriage of justice,”

criminal convictions are not reversed automatically even though

the jury was never instructed on an essential element of the

offense.     See Randazzo, 80 F.3d at 631 (finding no “plain

error,”    even     though   intervening        Supreme    Court    decision

determined   that    “materiality”   is    element    of     offense   to   be

determined    by     jury,   normally      an     omission     constituting

“structural error” necessitating reversal of conviction).

           The government adduced uncontradicted evidence that

Lorenzo-Pérez threatened Acosta-Molina with the UZI.               Moreover,

neither Lorenzo-Pérez nor Lorenzo-Hernández explains why an UZI,

as a specie of firearm, does not readily meet the statutory

definition of “machinegun.”        Cf. infra Section II.C (treating

distinct argument that this UZI was inoperable; hence did not

qualify as “machinegun”).       For the foregoing reasons, Lorenzo-

Pérez cannot demonstrate plain error.

C.   Inoperable UZI as “Machinegun”

           Lorenzo-Pérez claims that the UZI did not qualify as

a “machinegun” under section 924(c), as a matter of law, since

a weapons expert testified that it had been damaged and/or




                                   33
clogged at some time in the past, and could not be fired until

repaired.    We disagree.11

            While appellant cites no authority for the present

proposition, numerous decisions hold otherwise.            See, e.g.,

United States v. Adams, 137 F.3d 1298, 1299-1300 (11th Cir.

1998);   United States v.     Hunter, 101 F.3d 82, 85 (9th Cir.

1996);   United States v. Maddix, 96 F.3d 311, 316 (8th Cir.

1996); United States v. Yannott, 42 F.3d 999, 1006 (6th Cir.

1994); United States v. Willis, 992 F.2d 489, 491 n.2 (4th Cir.

1993); United States v. Ruiz, 986 F.2d 905, 910 (5th Cir. 1993);

United States v. Buggs, 904 F.2d 1070, 1075 (7th Cir. 1990).

Nor have we found a reported decision to the contrary.

            Although we have yet to decide the issue,          but cf.

United States v. Veilleux, 40 F.3d 9, 11 n.1 (1st Cir. 1994)

(questioning, in dictum, ill-advised government concession that

§ 923(a) required proof that weapon was operable), we find the

rationale adopted by our sister circuits plainly persuasive.

Subsection    923(a)(23)   broadly    defines   “machinegun”   as   “any

weapon which shoots, is designed to shoot, or can be readily

restored to shoot, automatically more than one shot, without

manual reloading, by a single function of the trigger.”               18


    11As it poses an issue of statutory interpretation, the
present claim is reviewed de novo.      See United States v.
Rostoff, 164 F.3d 63, 66 (1st Cir. 1999).

                                 34
U.S.C. § 921(a)(23) (cross-referencing 26 U.S.C. § 5845(b))

(emphasis added).       As the UZI in question plainly met the

requirements of subsection 921(a)(23), we affirm Lorenzo-Pérez’s

conviction and sentence under Count 5.12

D.   Consecutive Sentences

            Lorenzo-Pérez next contends that the district court

committed reversible error in directing that the thirty-year

prison term imposed under Count 5 run consecutively to the five-

year term imposed under Count 3, see supra note 2, since both

counts    alleged   subsection   924(c)   violations   arising   from   a

single predicate offense,        i.e., the Mieses-Pimentel hostage-

taking.    As appellant failed to object at sentencing, we review

for plain error.     See United States v. Torres-Rosa, 209 F.3d 4,

8 (1st Cir. 2000).




     12
      In a May 2, 2000, motion submitted prior to oral argument,
Lorenzo-Pérez purported to notify the panel of other case
authorities for a distinct proposition: that the government had
adduced no evidence from which a jury might infer the requisite
mens rea, i.e., that he knew the UZI he possessed came within
the definition set forth in § 921(a)(23). See Staples v. United
States, 511 U.S. 600, 604 (1994). Even if Staples were legally
and factually apposite, which it is not, see United States v.
Shea, 150 F.3d 44, 51-52 (1st Cir.) (detailing reasons Staples
rationale is inapplicable to § 924(c) offenses), cert. denied,
525 U.S. 1030 (1998), appellant failed to raise this distinct
“mens rea” argument in his appellate brief. Therefore, it has
been waived. See United States v. Li, 206 F.3d 56, 57 n.1 (1st
Cir. 2000).

                                   35
         The government acknowledges that there is no authority

for imposing a consecutive thirty-year term.      Moreover, though

we have never addressed the issue, every circuit which has ruled

to date agrees with the position urged by Lorenzo-Pérez.         See,

e.g., United States v. Correa-Ventura, 6 F.3d 1070, 1085 (5th

Cir. 1993); United States v. Martinez, 7 F.3d 146, 147-48 (9th

Cir. 1993); United States v. Sims, 975 F.2d 1225, 1235-36 (6th

Cir. 1992); United States v. Freisinger, 937 F.2d 383, 391-92

(8th Cir. 1991); United States v. Luskin, 926 F.2d 372, 376-77

(4th Cir. 1991); United States v. Henning, 906 F.2d 1392, 1399

(10th Cir. 1990).

         Congress enacted subsection 924(c) principally as a

sentencing-enhancement   mechanism   for   application   to   persons

convicted of underlying crimes of violence committed through the

use of firearms.    Nevertheless, the imposition of consecutive

sentences under subsection 924(c) for using multiple weapons

during a single crime of violence would impinge upon fundamental

“double jeopardy” principles.   See id.

         Accordingly, we hold that the consecutive sentences

imposed upon Lorenzo-Pérez for the two firearms convictions,

involving but one hostage-taking, are to run concurrently.

E.   The Severance Motions




                                36
            Finally, all four appellants claim that it was error

to deny their motions for severance, which were based on their

contention that trial counsel for their co-defendant, Raimary

Lavandier,    unexpectedly       interposed          a    totally    antagonistic

defense in mid-trial, thus essentially assuming the role of a

“second prosecutor.”       Appellants identify two specific claims of

prejudice:    (1) that in opening and closing arguments, as well

as in cross-examining Acosta-Molina, Lavandier’s counsel focused

upon and vouched for Acosta-Molina’s testimony that Peña-Morfe,

Lorenzo-Pérez,      and    Peña-Lora         were    the    hostage-takers       who

assaulted    him    violently,    brandished             various    firearms,    and

repeatedly threatened his life and that of Mieses-Pimentel; and

(2) that Lavandier’s trial counsel ultimately utilized Acosta-

Molina’s testimony in forging a defense of duress, i.e., that

the violent behavior of these appellants intimidated her into

committing the offenses charged.

            Appellants argue that such an antagonistic defense

constituted    a   per    se   ground    for        severance,      since   it   was

inevitable that the jury would convict them were it to credit

the   prejudicial        allegations         Lavandier       made    against     her

intimidators.      See, e.g., United States v. Buljubasic, 808 F.2d

1260, 1264 (7th Cir. 1987) (noting that codefendant’s coercion

defense made severance “unavoidable”).


                                        37
          We review severance rulings for any manifest abuse of

discretion which deprived appellant of a fair trial and resulted

in a miscarriage of justice.         See United States v. Magana, 127

F.3d 1, 7 (1st Cir. 1997).      As we have explained, however:

          “[P]ersons who are indicted together should
          be tried together[,] since [t]his practice
          helps both to prevent inconsistent verdicts
          and to conserve resources (judicial and
          prosecutorial).      Thus,   when   multiple
          defendants are named in a single indictment,
          a defendant who seeks a separate trial can
          ordinarily succeed in obtaining one only by
          making   a   strong   showing   of   evident
          prejudice. The hurdle is intentionally high
          . . . .”

United States v. Flores-Rivera, 56 F.3d 319, 325 (1st Cir. 1995)

(emphasis added; citation omitted).            Moreover, severance is

especially disfavored in conspiracy cases.        See United States v.

DiMarzo, 80 F.3d 656, 659 (1st Cir. 1996).

          In order to gain a severance based on antagonistic

defenses, "’the antagonism . . . must be such that if the jury

believes one defense, it is          compelled to convict the other

defendant’."      United States v. Woods, 210 F.3d 70, 79 (1st Cir.

2000) (emphasis added; citation omitted).          Thus, for example,

mere fingerpointing among codefendants — i.e., the familiar “he

did it, not I” defense — normally is not a sufficient ground for

severance.     See, e.g., Zafiro v. United States, 506 U.S. 534,

538-39   (1993)    (declining   to   adopt   “bright   line   rule”   that


                                     38
conflicting      defenses    inevitably     require    severance);    United

States v. McLaughlin, 957 F.2d 12, 18 (1st Cir. 1992) (“The fact

that two defendants assert antagonistic defenses does not, per

se, require severance, even if defendants are hostile or attempt

to cast blame on each other.”).

           The     present    record       discloses      nothing   remotely

approaching a manifest abuse of discretion by the district

court.     First, in her opening statement Raimary Lavandier’s

counsel expressly      flagged, for all to hear, the substance of

her anticipated defense,13 yet appellants’ counsel interposed no

objection, let alone a motion to sever.            See Woods, 210 F.3d at

78-79 (noting that defendant waives right to belated severance

if   previously    placed    on   notice    of   nature   of   codefendant’s

anticipated entrapment defense); see also United States v. Gio,

7 F.3d 1279, 1284-85 (7th Cir. 1993); Fed. R. Crim. P. 12(b)(5)

(requiring that severance motions be presented prior to trial).

When appellants finally moved for severance, government counsel



      13
      Lavandier’s counsel argued, in pertinent part: “If you
believe the witnesses from the government then you will hear
some chilling evidence . . . . You are going to hear testimony
about how scared the victim was, you are going to hear how
scared and intimidated his family was, and you are even going to
hear about how scared and intimidated other participants in this
kidnaping were. You are going to hear how the perpetrators of
this crime used guns, used other kinds of force, and used all
kinds of means to instill fear, not only in the victim but also
among the other people . . . .” (Emphasis added.)

                                     39
noted   that   even    the    government     had   been    “aware   of    the

[Lavandier] defense . . . since before the trial,” and expressed

“astonish[ment] to find out [the codefendants] didn’t know what

[her] defense was going to be.”        Nor have appellants shown cause

for their belated objections, which were not forthcoming until

the Acosta-Molina cross-examination.          See Fed. R. Crim. P. 12(f)

(requiring defendant to show cause for failing to move for

severance before trial); United States v. Munoz, 894 F.2d 292,

294 (8th Cir. 1990).

            Second, even if the severance claim were preserved, the

record refutes the principal complaint advanced by appellants:

that Lavandier’s counsel somehow elicited additional inculpatory

evidence    during    the    cross-examination     of     Acosta-Molina    by

exceeding    the   scope     of   direct   examination.       For   example,

appellants argue that Lavandier’s counsel “extract[ed] [Acosta-

Molina’s] opinions and conclusions” concerning the purport of

the nickname given the UZI — “The Silencer” — whereas on direct

examination the prosecutor had merely elicited the nickname

given the gun, “not what it was for.”         But in fact Acosta-Molina

had already testified that Lorenzo-Pérez threatened him with the

UZI, called it “The Silencer,” and informed Acosta-Molina that

it was “for the people who talk.”           The purport could not have

been made much clearer.


                                      40
            Thus, the cross-examination by Lavandier’s counsel, as

the district court observed, was “basically a reaffirmation of

the    [government]      witness’s     testimony        [on    direct],”    neither

adding to, nor subtracting from, the government’s case.                            See

United States v. Arias-Villanueva, 998 F.2d 1491, 1506-07 (9th

Cir.    1993)    (finding      no   abuse    of    discretion      in     denial    of

severance motion where evidence supporting defendant’s duress

defense would have been admissible against her codefendant at

separate trial); see also United States v. Rose, 104 F.3d 1408,

1416 (1st Cir. 1997) (“[T]he level of antagonism in defenses is

measured by the evidence actually introduced at trial; argument

by counsel is not evidence.”).14

            Finally, the Lavandier defense was not irreconcilable

with appellants’ defenses.            As the incompatibility of defenses

is    measured   in     degree,     appellants     must       establish    that    any

incompatibility was very substantial.                “To obtain severance on

the    grounds    of    conflicting      defenses,        a    defendant    has     to

demonstrate      that    the   defenses      are   so    irreconcilable       as    to

involve fundamental disagreement over core and basic facts.”

United States v. Paradis, 802 F.2d 553, 561 (1st Cir. 1986)


       14
      We do not read the Rose case as holding that severance
might never be warranted where defense counsel developed,
through argumentation, a truly prejudicial antagonistic defense
from the government’s evidence alone.       Each case must be
assessed on its own facts.

                                        41
(emphasis added); United States v. Luciano Pacheco, 794 F.2d 7,

9 (1st Cir. 1986) (“[S]ince the need to believe one defendant

over another will always occur in the face of antagonistic or

fingerpointing        defenses,         this   requisite       credibility

determination cannot be, and is not, the decisive factor.

Rather, the need for severance turns on the degree of conflict,

and    the   extent   to   which   the    antagonism    goes   beyond   mere

fingerpointing into the realm of fundamental disagreement over

core and basic facts.”) (emphasis added).

             Foremost,     appellants     incorrectly   intimate   that    a

codefendant’s defense of duress necessitates a severance in

every instance.       See, e.g., United States v. Musquit, 191 F.3d

928, 941 (8th Cir. 1999) (finding that defendant had not shown

that    “legally      cognizable     prejudice”    resulted      from   his

interposition of duress defense); Arias-Villanueva, 998 F.2d at

1507; United States v. Villegas, 899 F.2d 1324, 1346 (2d Cir.

1990) (“Nor is it sufficient [for severance] that one defendant

contends that another coerced him to engage in the unlawful

conduct if the jury could believe both that contention and the

codefendant’s      defense     [of      nonparticipation].”)     (citation

omitted); United States v. Almeida-Biffi, 825 F.2d 830, 833 (5th

Cir. 1987) (finding that “jury’s acceptance of [defendant’s]




                                     42
duress    defense   did   not   require   the   jury   to   disbelieve   her

husband’s defense [of nonparticipation]”).

            In the cases cited by appellants, the defendants had

intended to testify that they knowingly participated in the

offenses, but not until after their codefendants had coerced or

intimidated them.15       Were the jury to credit such a defense, it

would be logically compelled to find that the codefendants

themselves committed the crime which they coerced the defendant

into joining.

            By contrast, while cross-examining Acosta-Molina and

during closing argument, defense counsel never conceded that

Lavandier had participated in the hostage-taking, let alone that

she had been coerced to do so by any appellant.               Instead, she



     15See United States v. Serpoosh, 919 F.2d 835, 838 (2d Cir.
1990) (reversing denial of severance motion where two defendants
provided   diametrically   opposed  versions   of  core   events
underlying drug transaction, each arguing in turn that the other
had coerced or tricked him into participating); United States v.
Peveto, 881 F.2d 844, 858 (10th Cir. 1989) (reversing denial of
severance where defenses were “mutually exclusive,” in that jury
could not have believed each defendant’s assertion that he was
“held against his will” at the scene of the crime if it had
believed the codefendant’s defense that he was becoming a
government informant who “set up” drug dealers, and that he knew
for a fact that the defendant had purchased drugs); Buljubasic,
808 F.2d at 1264 (noting that defendant first planned to testify
that he unwittingly participated in offense by delivering money
to codefendant, but decided to put on defense that he knew he
was participating in a crime, but was intimidated into
participation because of codefendant’s reputation for carrying
guns).

                                    43
focused her argument on a single defense; namely, that Lavandier

was “merely present” at the third residence (“[N]or did she

participate in any significant way in this offense, other than

being present and doing what she normally did . . . in that

house.”)

              In   recounting     the    government’s   evidence   that    the

hostage-takers had intimidated Acosta-Molina, defense counsel

did not suggest that the jury necessarily should believe Acosta-

Molina’s identification of appellants as the hostage-takers.

Rather,       in   the    main    she    suggested    that   Acosta-Molina’s

description of the hostage-takers’ violent behavior (whatever

their identity) was totally at odds with Lavandier’s passivity

and benign presence at the scene of the crime (“[S]he didn’t

participate with these kinds of [violent] people.”).                Defense

counsel likewise emphasized that Acosta-Molina had to muster all

his courage in order to request that his cohorts remove Mieses-

Pimentel from his house, and suggested that it was implausible

that      a    small     female   in    Lavandier’s   position   could    have

withstood such violent hostage-takers when they relocated the

victim to her residence.           Finally, defense counsel noted that

Lavandier, unlike the other hostage-takers, neither attended nor

instructed Mieses-Pimentel.             (“[She] never came into his room,




                                         44
[she] never held a gun to his head, [she] never engaged in any

kind of intimidation that he was receiving from his captors.”)

               On the other hand, the primary defense advanced by

appellants       was    that   they     never   participated    in    the   crime

charged;       i.e.,    that     Acosta-Molina     falsely     identified     and

implicated       them     in   the    hostage-taking.        Thus,    the   “mere

presence” defense advanced by Raimary Lavandier did not depend

upon        undermining    the       defenses   presented      by    appellants.

Lavandier neither testified, nor pointed to any evidence, for

example, that Peña-Morfe, Lorenzo-Pérez or Peña-Lora threatened

her.        Cf. supra note 15.        Instead, she argued that regardless

whether Acosta-Molina and the other government witnesses were

telling the truth,16 the jury should not convict her, since her

conduct was inconsistent with the profile of these defendants.

Accordingly, denial of the belated motions for severance did not

constitute a manifest abuse of discretion.




       16
      Appellants argue that Lavandier’s counsel vouched for the
government’s evidence in her closing statement: “I submit to
you that you ought to have total respect for what [Mieses-
Pimentel] testified to.” Appellants have wrenched the quoted
statement from its context.      Lavandier’s counsel had just
finished discussing Mieses-Pimentel’s testimony concerning
whether Lavandier had ordered him to be quiet, thus suggesting
that Lavandier was one of the hostage-takers, or had simply
asked him to be quiet. Counsel in no sense suggested that the
jury credit any other part of Mieses-Pimentel’s testimony as it
pertained to Lavandier’s codefendants.

                                          45
           The   conviction   and   sentence     of   appellant   Lorenzo-

Hernández under Count 5 is hereby vacated, and the case is

remanded   for   resentencing   on       the   remaining   counts.      The

imposition of consecutive terms of imprisonment upon appellant

Lorenzo-Pérez under Counts 3 and 5 is hereby vacated, and the

prison terms on these counts shall run concurrently.                 In all

other respects, the district court judgment is affirmed.

           SO ORDERED.




                                    46